DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guy R. Gosnell on 17 March 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 17 and 20 have been amended as follows:

In claim 17, line 9, “the probe points” has been changed to, “probe points”.

In claim 20, line 2, “program code” has been changed to, “computer-readable program”.


Allowable Subject Matter
Claims 1, 2, 4 to 10, 12 to 18, and 20 to 23 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not reveal or render obvious the method, apparatus, or computer program product comprising at least one non-transitory, computer-readable storage medium as recited in claims 1, 9, or 17, wherein (in combination with the other recited steps, elements, and limitations) for example, the ambiguous probe region is identified, or the apparatus is caused or the program instructions are configured to identify the ambiguous probe region, by determining that a change in a width of a probe distribution changes by at least a predefined amount or a predefined percentage, the road geometry for the mapping or navigational purposes is created or the change in the road geometry is detected in the manner claimed, and the created road geometry or the detected change in road geometry is provided or caused to be provided to a driver assistance system for mapping or navigational purposes.
In this respect, for example, the examiner considers that the combinations of limitations in the claimed method, apparatus, and computer program product contain an inventive concept for improving “an existing technological process” (Bascom) of providing created road geometry or a detected change in the road geometry to a driver assistance system (e.g., for example only, such technological process as has been classified in CPCs G01C 21/3815[1], G09B 29/007, G01C 21/32, and B60W 50/14 including an improvement as described at paragraphs [0009], [0010], [0060], and [0061] of the patent application publication specification) e.g., for example only, by identifying ambiguous regions in the manner claimed and classifying the probe trajectory IDs for the ambiguous probe regions in the manner claimed for creating (and e.g., providing to the driver assistance system) the road geometry or detecting a change in the road geometry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 10 to 12 of the Remarks, filed 8 March 2022, with respect to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Zhang et al. (ASPRS/CaGIS 2010) teaches the use of clustering to separate traces of two roads when the roads are close to each other and have similar directions (see e.g., FIG. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 For example only, G01C 21/3815 is defined as follows:
        
    PNG
    media_image1.png
    334
    800
    media_image1.png
    Greyscale